Citation Nr: 0110764	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice connected pension benefits, to 
include entitlement on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The appellant had active duty in the Navy from April 1972 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the appellant's VA Form 9, dated in May 
2000, indicates that he has been diagnosed with additional 
disabilities since the August 1999 rating decision that 
denied his claim for nonservice-connected pension benefits.  
A subsequent VA Form 9, dated in June 2000, indicates that 
there are additional VA medical records which have not been 
obtained by the RO.  The RO should ensure that any additional 
medical records not already associated with the claims file 
are obtained and that the appellant is scheduled for another 
VA examination.

It is unknown whether the appellant has applied for Social 
Security Administration (SSA) disability benefits, including 
Supplemental Security Income (SSI).  It has been resolved in 
various cases, essentially, that although the SSA decisions 
are not controlling for VA purposes, they are pertinent to 
the adjudication of a claim for VA benefits, and that the VA 
has a duty to assist the veteran in gathering SSA records.  
Collier v. Derwinski, 1 Vet. App. 413 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181 (1992); and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary 
steps to obtain any VA medical records 
not already associated with the claims 
file.  

3.  The RO should contact the SSA to 
obtain copies of the medical records, 
including disability and vocational 
evaluations, associated with any claim 
for benefits filed by the appellant, as 
well as those pertaining to the continued 
grant of benefits, if any.  If an 
Administrative Law Judge (ALJ) decision 
has been rendered, the records obtained 
should include the associated List of 
Exhibits.  The assistance of the 
appellant in obtaining any pertinent 
records should be solicited as needed.

4.  The appellant should be asked to 
provide a list of all medical treatment 
that he has received from private or 
government sources for any pulmonary 
disorder, liver disorder, diabetes, 
headaches, hypertension or other cardiac 
disorder, gastrointestinal disorder, 
allergies, foot disorder, right upper 
extremity disorder, or right lower 
extremity disorder, or any medical 
problem that is not otherwise reported.  
After obtaining the list and securing the 
proper authorizations, where necessary, 
the RO should obtain all the records of 
treatment from all the sources listed by 
the appellant which are not already on 
file.  All pieces of correspondence, as 
well as any medical or treatment records 
obtained, should be made a part of the 
claims file.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159.

5.  A VA social and industrial survey 
should be conducted in order to clarify 
the appellant's medical, social, 
educational, and employment history.  The 
social worker should review the claims 
file prior to the survey.  The social 
worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
appellant's current functioning and 
identify the conditions that limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file must be made 
available to the social worker in 
conjunction with the survey as it 
contains important historical data.

6.  The appellant should be also 
scheduled for appropriate VA medical 
examinations of his general medical 
condition, including all appropriate 
specialty examinations.  The general 
medical examination should be broad 
enough to cover all diseases, injuries, 
and residual conditions that are 
suggested by the appellant's complaints, 
symptoms or findings at the time of 
examination.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physicians should 
be given access to the appellant's claims 
file for a sufficient period of time in 
conjunction with the examinations to 
allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
appellant's medical conditions 
(singularly or in combination) have on 
his employability.

7.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for a permanent and total disability 
rating for pension purposes on the basis 
of all the evidence of record.  The RO 
should assign a schedular rating for each 
of the appellant's disabilities and review 
the appellant's claim in light of his 
advancing age and educational and 
occupational background, considering the 
"average person" standard under 
38 U.S.C.A. § 1502(a)(1) as well as the 
"unemployability" standard under 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.17, 4.17a.

8.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant is hereby notified that it is the appellant's 
responsibility to report for all scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


